United States Court of Appeals
                     For the First Circuit

No. 15-1507

    DUAMEL SANTIAGO-RAMOS, individually and as representative
      of the Conjugal Partnership; MARINÉS RIVERA-FIGUEROA;
                   CARIBBEAN ECONOMIC COUNCIL,

                     Plaintiffs, Appellants,

                               v.

         AUTORIDAD DE ENERGÍA ELÉCTRICA DE PUERTO RICO,
              AEE, a/k/a Puerto Rico Power Company,

                      Defendant, Appellee,

                      MARIMAR PÉREZ-RIERA,

                           Defendant.



                          ERRATA SHEET


     The opinion of this Court issued on August 24, 2016 is
amended as follows:

On page 7, line 17, "moveable" is replaced with "movable".